 

Exhibit 10.1

 



THIRD MODIFICATION TO LOAN AGREEMENT



 

This THIRD MODIFICATION TO LOAN AGREEMENT (this “Agreement”) is made as of the
23rd day of December, 2019, by and between RANOR, INC., a Delaware corporation
(the “Borrower”), and BERKSHIRE BANK, a savings bank organized and existing
under the laws of the Commonwealth of Massachusetts (“Lender”), successor by
merger to Commerce Bank & Trust Company, in the following circumstances:

 

A.           Lender has made a term loan to Borrower in the original principal
amount of $2,850,000.00 (the “Term Loan”), which Term Loan is evidenced by that
certain Promissory Note dated December 20, 2016, made by Borrower in favor of
Lender in the stated principal amount of $2,850,000.00 (the “Term Note”) and has
made a revolving line of credit loan to the Borrower in the maximum principal
amount of $1,000,000.00 (the “Line of Credit” and together with the Term Loan,
collectively, the “Loans”), which Line of Credit is evidenced by that certain
Promissory Note dated December 20, 2016 made by Borrower in favor of Lender in
the stated principal amount of $1,000,000.00 (as amended by the Second
Modification to Loan Agreement and First Modification and Allonge to Promissory
Note (the “Second Modification”) dated December 19, 2018, the “Line of Credit
Note” and together with the Term Note, collectively, the “Notes”). The Notes are
governed by the Loan Agreement by and between Borrower and Lender dated December
20, 2016, as amended by that certain First Modification to Loan Agreement dated
as of June 6, 2018 and as further amended by the Second Modification (as
amended, the “Loan Agreement”). Any capitalized terms used but not expressly
defined herein shall be given the same meaning given to such term in the Loan
Agreement.

 

B.            The Notes are secured by a lien on the assets of Borrower pursuant
to that certain Security Agreement by and between Borrower and Lender dated
December 20, 2016 (the “Security Agreement”). The Notes are further secured by
that certain Mortgage, Security Agreement and Financing Statement dated December
20, 2016 made by Borrower in favor of Lender (the “Mortgage”). The Notes are
further secured by the unlimited guaranty of TechPrecision Corporation, a
Delaware corporation (“Guarantor”) pursuant to that certain Unlimited Guaranty
dated as of December 20, 2016 made by Guarantor in favor of Lender (the
“Guaranty”).

 

C.            Borrower has requested that Lender: i) increase the maximum
principal amount of the Line of Credit from $1,000,000.00 to $3,000,000.00, ii)
modify the borrowing base for the Line of Credit, and iii) reduce the interest
rate on the Line of Credit, and Lender has agreed on the condition that the Loan
Agreement be modified as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

1.             The Loan Agreement is hereby amended as follows:

 

1.1           The heading of Section 2 is hereby deleted and the following is
inserted in place thereof and substituted therefore:

 



Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.







 

 

 

“SECTION 2. $2,850,000.00 Term Loan and $3,000,000.00 Revolving Line of Credit
Loan.”

 



1.2           All references to “$1,000,000.00” in Paragraph B in Section 2.1 of
the Loan Agreement are hereby deleted in their entirety and “$3,000,000.00” is
inserted in place thereof and substituted therefor.

 

1.3           Section 2.2 of the Loan Agreement is hereby deleted in its
entirety and the following is inserted in place thereof and substituted
therefor:

 

“Purpose of the Loans. Subject to the terms and conditions contained herein, (i)
the proceeds of the Term Loan shall be used to refinance existing mortgage debt
of the Borrower with the balance for general corporate purposes of the Borrower,
with all proceeds advanced at the closing, and (ii) the proceeds of the Revolver
Loan shall be used to refinance existing indebtedness and for working capital
and general corporate purposes of the Borrower.”

 

1.4           The second paragraph of Section 2.3 of the Loan Agreement is
hereby deleted in its entirety and the following is inserted in place thereof
and substituted therefor:

 

“The Borrower understands that the Bank may use the Borrowing Base (defined
below) as a maximum ceiling on loans, measured at the time the request for a
Revolver Advance is made.

 

“Appraised Value” means the value of the Eligible Equipment as set forth on
Schedule I attached hereto

 

“Borrowing Base” means an amount equal to the lesser of (a) $3,000,000.00 or (b)
the sum of (i) 80% of the net outstanding amount of Base Accounts, plus (ii) the
lesser of (x) 25% of Eligible Raw Material Inventory, and (y) $250,000.00, plus
(iii) 50% of the Appraised Value of the Eligible Equipment.

 

“Base Accounts” means accounts of the Borrower as to which (i) the underlying
goods have been sold or services rendered, (ii) the Bank has a security
interest, (iii) the Borrower has furnished to the Bank all information
reasonably requested by Bank with respect to said accounts, and (iv) the
Borrower has billed/invoiced the Account Debtor in the manner required by the
contract/agreement with the Account Debtor. The “net outstanding amount of Base
Accounts” means the net amount of Base Accounts outstanding after eliminating
from the aggregate amount of outstanding Base Accounts the following:

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 2 - 

 

 

(i)            Any which is ninety (90) days or more old past invoice date, as
shown on the agings of the Borrower’s accounts receivable furnished the Bank
from time to time (each of which agings shall be prepared in accordance with
generally accepted auditing standards).

 

(ii)           All accounts of any Account Debtor where 20% or more of the total
amount of all accounts of such Account Debtor are past due ninety (90) days past
invoice.

 

(iii)          Any which arises out of the sale by the Borrower of goods
consigned or delivered to the Borrower or to the Account Debtor on sale or
return terms (whether or not compliance has been made with Section 2-326 of the
Uniform Commercial Code).

 

(iv)          Any which arises out of any sale made on a “bill and hold,”
dating, or delayed shipping basis.

 

(v)           Any which is owed by any Account Debtor whose principal place of
business is not within the continental United States or the District of
Columbia.

 

(vi)          Any which is owed by any Related Entity (as defined herein).

 

(vii)         Any as to which the Account Debtor holds or is entitled to hold
any claim, counterclaim, set off, or chargeback.

 

(viii)        Any which is evidenced by a promissory note.

 

(ix)           Any which is owed by any person employed by, or a salesperson of,
the Borrower.

 

(x)            Any arising from any contract for which a surety bond has been
issued.

 

(xi)           Any to the extent subject to retainage.

 

(xii)         Any which is owed by an Account Debtor as to which there has been
(A) entry of an order for relief or similar order with respect to such Account
Debtor in any proceeding pursuant to the Bankruptcy Code of 1978 as amended,
Title 11 United States Code (commonly referred to as the Bankruptcy Code) or any
other federal bankruptcy law; (B) the filing of any complaint, application, or
petition by or against such Account Debtor initiating any matter in which such
Account Debtor is or may be granted any relief from the debts of the Borrower
pursuant to the Bankruptcy Code or any other insolvency statute or procedure; or
(C) the calling or sufferance of a meeting of creditors of such Account Debtor.

 

(xiii)         Any arising from a Government Contract (as hereinafter defined).

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 3 - 

 

 

“Eligible Equipment” means the equipment listed on Schedule I attached hereto,
provided that in no event shall any equipment be Eligible Equipment unless such
equipment is (a) owned by Borrower; (b) free of any liens other than in favor of
Bank and (c) not subject to any lease agreement.

 

“Eligible Raw Material Inventory” means any raw material inventory as reflected
on Borrower’s balance sheet.”

 

1.5           The following new Section 2.6 is hereby inserted in the Loan
Agreement:

 

“2.6LIBOR Disclaimer of Liability.

 

The interest rate on LIBOR Loans may be determined by reference to ICE LIBOR.
The London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to ICE for purposes of ICE setting
the London interbank offered rate. As a result, it is possible that commencing
in 2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on LIBOR Loans. In light of this eventuality, public and private
sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.7 of this Agreement,
such Section 2.7 provides a mechanism for determining an alternative rate of
interest. The Bank will notify the Borrower pursuant to Section 2.7 in advance
of any change to the reference rate upon which the LIBOR Loans is based.
However, the Bank does not warrant or accept any responsibility for, and shall
not have any liability with respect to, the administration, submission or any
other matter related to the London interbank offered rate or other rates in the
definition of LIBOR Rate or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.7, will
be similar to, or produce the same value or economic equivalence of, LIBOR Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 4 - 

 

 

1.6          The following new Section 2.7 is hereby inserted in the Loan
Agreement:

 

“2.7.LIBOR Replacement.

 

(a) If the Bank determines (which determination shall be conclusive and binding
upon the Borrower) that (i) deposits of a type and maturity appropriate to match
fund LIBOR Loans are not available in the relevant market, or (ii) the interest
rate applicable to LIBOR Loans is not ascertainable or does not adequately and
fairly reflect the cost of making or maintaining LIBOR Loans, then the Bank
shall suspend the availability of LIBOR Loans and require any affected LIBOR
Loans to be converted to Base Rate Loans or repaid, in either case subject to
the payment of any funding indemnification amounts required, if any, hereunder.

 

(b) Notwithstanding the foregoing or any provisions in the other Loan Documents,
in the event the Bank determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in Section 2.7(a) have
arisen and such circumstances are unlikely to be temporary, or (ii) the
circumstances set forth in Section 2.7(a) have not arisen but (A) ICE or any
successor Person that takes over the administration and the quoting services of
LIBOR Rate (the “LIBOR Administrator”) permanently or indefinitely discontinues
its administration and publication of LIBOR Rate for deposits in U.S. dollars,
or (B) the LIBOR Administrator, the supervisor of the LIBOR Administrator or a
governmental authority having jurisdiction over the Bank has made a public
statement identifying a specific date after which LIBOR Rate shall no longer be
used for determining interest rates for loans or after which a screen rate for
LIBOR Rate will be permanently or indefinitely cease to be published or (C) the
supervisor of the LIBOR Administrator has made a public statement that the LIBOR
Administrator is insolvent (and there is no successor administrator that will
continue publication of LIBOR Rate for deposits in U.S. dollars), or (iii) a
rate other than LIBOR Rate has become a widely recognized benchmark rate for
newly bank-originated commercial loans in dollars in the U.S. market, then, in
each case, the Bank shall notify the Borrower of such an event and shall select,
in its sole discretion, as of any such determination date, an alternate rate of
interest, together with any spread or adjustment to be applied to such an
alternate rate of interest to account for the effects of the transition from
LIBOR Rate to such an alternate rate of interest, to replace LIBOR Rate giving
due consideration to the then prevailing market convention for determining a
rate of interest for comparable bank-originated commercial loans in the United
States at such time, such alternate rate to become effective immediately upon
notification by the Bank to the Borrower. If deemed necessary by the Bank, the
Borrower agrees to enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
Bank may request. Upon the occurrence of any of the above events and until an
alternate rate of interest shall be determined in accordance with this Section
2.7(b), any request pursuant to a Revolver Advance that requests the conversion
of any Loan to, or continuation of any Loan as, a LIBOR Loan shall be
ineffective and any such Loan shall be automatically continued as or converted
to, as the case may be, a Base Rate Loan, and if any request pursuant to a
Revolver Advance requests a LIBOR Loan, such Loan shall instead be made as a
Base Rate Loan. If the alternate rate of interest determined pursuant to this
Section 2.7(b) shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.”

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 5 - 

 

 

1.7           The reference in Section 3.4 to “$1,000,000.00” is hereby deleted
and “$3,000,000.00” is inserted in place thereof and substituted therefor.

 

1.8           Clause (a) of Section 6.13 is hereby deleted and “the outstanding
balance of the Term Loan, to” is inserted in place thereof and substituted
therefor.

 

1.9           Appendix I is hereby amended by inserting the following new
definitions “Adjusted Prime Rate”, “Base Rate”, “Base Rate Loan”, “Federal Funds
Rate”, “LIBOR Loan” and “Prime Rate” therein in the appropriate alphabetical
order:

 

“Adjusted Prime Rate” means the Prime Rate, minus seventy (70) basis points.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Federal Funds Rate plus fifty (50) basis points, or (ii) the Bank’s “Prime Rate”
as announced from time to time.

 

“Base Rate Loan” means any of the Loans bearing interest at the Base Rate from
time to time.

 

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Bank from three Federal funds
brokers of recognized standing selected by it.

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 6 - 

 

 

“LIBOR Loan” means any of the Loans bearing interest at the Adjusted LIBOR Rate
or at a rate based on the LIBOR Rate from time to time.

 

“Prime Rate” means, at any time, the variable per annum rate of interest
announced on a daily basis by The Wall Street Journal (or any successor
publication if The Wall Street Journal is no longer published) in the “Money
Rates” section (or such successor section) as the “Prime”. If the Wall Street
Journal publishes more than one Prime Rate, the Prime Rate for purposes of this
Agreement shall be the higher or highest of the published rates.

 

1.10         Appendix I is hereby amended by deleting the definitions of “LIBOR
Margin” and “LIBOR Rate” and inserting the following definitions in place
thereof and substituted therefor:

 

“LIBOR Margin” means 2.25%.

 

“LIBOR Rate” means the greater of (a) the rate of interest per annum in U.S.
dollars (rounded upwards, at the Bank’s option, to the next 1/8th of one
percent) equal to the London interbank offered rate for deposits in U.S. dollars
as administered by the ICE Benchmark Administration Limited (“ICE”, or the
successor thereto if ICE is no longer quoting or administering the London
interbank offered rate) (“ICE LIBOR”) for the equivalent LIBOR Interest Period
as published by ICE (or such other commercially available source providing
quotations of ICE LIBOR as designated by Bank from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day on which such LIBOR Interest Period commences and (b) zero percent (0.0%).

 

1.11       Exhibit 2.1B is hereby deleted in its entirety and the attached
Exhibit 2.1B is inserted in place thereof and substituted therefor.

 

1.12       The Loan Agreement is hereby amended by adding a new Schedule I in
the form attached as Schedule I to this Agreement.

 

1.13       The Loan Agreement is hereby amended by inserting the following at
the end of Section 6.10:

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 7 - 

 

 

“Notwithstanding anything to the contrary herein, Borrower’s payoff of its
obligations to People’s Capital and Leasing Corp (“People’s”) shall not be
included in the calculation of any financial covenants herein and the Bank
consents to the payoff of all obligations owed to People’s. Furthermore, as long
as such obligations owed to People’s are paid off in January, 2020, the debt
service requirements related to the People’s financing shall be eliminated for
the purpose of the Debt Service Coverage Ratio covenant calculation. In
addition, the debt service related to the People’s financing will be eliminated
from the trailing twelve-month covenant test starting with the December 31, 2019
covenant test.”

 

2.             All security for the Loans and Notes now existing or hereafter
granted to Lender, including without limitation all security evidenced, granted
or governed by the Loan Agreement as amended hereby, the Security Agreement, the
Guaranty, and the Mortgage, as amended in connection herewith, shall be security
for the Loans, as amended hereby, and the Notes and for all obligations of
Borrower under this Agreement, under the Notes and under the Loan Agreement, as
amended by this Agreement.

 

3.             All references to the Loan Agreement, wherever, whenever or
however made or contained, are hereby deemed to be references to the Loan
Agreement, as modified by this Agreement. By signing this Agreement in the space
indicated below, Borrower hereby affirms and restates all of the covenants and
agreements made and set forth in the Loan Agreement and does hereby warrant,
represent and covenant that the representations and warranties in the Loan
Agreement are true, accurate and complete in all material respects on and as of
the date hereof (provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date). ALL OF
THE PROVISIONS OF THE LOAN AGREEMENT, AS AMENDED HEREBY, REMAIN IN FULL FORCE
AND EFFECT.

 

4.             By signing this Agreement on behalf of the Borrower in the space
designated below, the individual so signing represents and warrants to Lender
that he or she has full power and authority to execute this Agreement and to
bind Borrower, and that all corporate actions necessary to authorize and approve
execution of this Agreement, and by such individual, have been taken prior to
the execution hereof.

 

5.             Concurrently with the execution and delivery of this Agreement,
Borrower agrees to pay to Lender all reasonable and documented expenses incurred
in connection with this Agreement, including without limitation all reasonable
legal fees and expenses.

 

6.             This Agreement shall be binding upon and shall inure to the
benefit of Borrower and Lender, and their respective successors and assigns.
This Agreement has been made in the Commonwealth of Massachusetts and shall be
governed, construed, applied and enforced in accordance with the laws of said
Commonwealth without resort to its conflict of laws rules. Wherever possible,
each provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law; should any portion of this Agreement
be declared invalid for any reason in any jurisdiction, such declaration shall
have no effect upon the remaining portions of this Agreement; furthermore, the
entirety of this Agreement shall continue in full force and effect in all
jurisdictions and said remaining portions of this Agreement shall continue in
full force and effect in the subject jurisdiction as if this Agreement had been
executed with the invalid portions thereof deleted.

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 8 - 

 

 

7.             All notices and communications provided for herein shall be in
writing and shall be deemed effective when deposited in the United States mail,
sent by certified mail, return receipt requested, postage prepaid, at Lender’s
and Borrower’s respective addresses set forth in the Loan Agreement, as amended
hereby.

 

8.             IN THE EVENT THAT LENDER BRINGS ANY ACTION OR PROCEEDING IN
CONNECTION HEREWITH IN ANY COURT OF RECORD OF MASSACHUSETTS OR THE UNITED STATES
IN MASSACHUSETTS, BORROWER HEREBY IRREVOCABLY CONSENTS TO AND CONFERS PERSONAL
JURISDICTION OF SUCH COURT OVER BORROWER BY SUCH COURT. IN ANY SUCH ACTION OR
PROCEEDING, BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS AND AGREES THAT SERVICE THEREOF MAY BE MADE UPON BORROWER BY
MAILING A COPY OF SUCH SUMMONS, COMPLAINT OR OTHER PROCESS BY CERTIFIED MAIL TO
BORROWER AT ITS ADDRESS REFERENCED IN THE LOAN AGREEMENT. BORROWER AND LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED IN CONNECTION HEREWITH, OR THE VALIDITY, PROTECTION, INTERPRETATION,
COLLECTION OR ENFORCEMENT THEREOF, OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER
ARISING BETWEEN BORROWER AND LENDER.

 

9.             This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile, email or other electronic format (.pdf or .tif) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(Signatures appear on the following page)

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 9 - 

 

 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have executed this Agreement on the date first above written.

 

 

  RANOR, INC.               By: /s/ Thomas Sammons   Name: Thomas Sammons  
Title: Vice President, Finance               BERKSHIRE BANK               By:
/s/ Thomas McCarthy   Name: Thomas McCarthy   Title: Vice President

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 10 - 

 

 

CONSENT OF GUARANTOR

 

The undersigned Guarantor of the obligations of the Borrower as further
described in the Loan Agreement and the Guaranty (hereinafter the “Obligations”)
hereby consents to the execution of the foregoing Agreement, hereby waives any
claims, offsets or defenses which might otherwise arise by reason of the
execution of the foregoing, and hereby ratifies and affirms the Guaranty, and
all agreements securing such Guaranty, all of which shall remain in full force
and effect until Borrower’s Obligations have been paid and performed in full to
Lender’s satisfaction. The Guarantor further specifically recognizes the
Guarantor’s obligations under the Guaranty includes, but is not limited to, the
Amended and Restated Promissory Note dated as of the date hereof evidencing the
Line of Credit in the stated principal amount of $3,000,000. The undersigned
Guarantor hereby agrees that, as of the date hereof, it has no claim or defense
of any kind by way of offset or otherwise to the payment and satisfaction in
full of Borrower’s or the Guarantor’s obligations under said documents or to the
extent that such a claim or defense may exist, the undersigned hereby waives it
in consideration of the execution of the Agreement.  The Guarantor further
waives any and all defenses arising by reason of (a) any and all amendments or
modifications of any documents or instrument, (b) any and all alterations,
accelerations, extensions or other changes in the time or manner of payment or
performance of Obligations, (c) the release, substitution or addition of any
collateral or any guarantees, (d) any failure of the Lender to give notice of
default to Borrower or Guarantor, (e) any failure of the Lender to pursue
Borrower or any of its property with due diligence, (f) any failure of the
Lender to resort to collateral or to remedies which may be available to it, (g)
any and all defenses arising out of the relationship of the undersigned to
Borrower, and none of the defenses shall operate to release the undersigned as
guarantor, (h) all rights of Borrower, and (i) the benefit of all other
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof.

 

The failure or refusal of the Guarantor to execute this Consent of Guarantor
shall not void such Guarantor’s Obligations, nor shall such failure or refusal
be grounds for any relief of Guarantor from its Obligations.

 

Dated as of date first above written.

 

Guarantor:

 

TechPrecision Corporation

 

 

By: /s/ Thomas Sammons   Name: Thomas Sammons   Title: Chief Financial Officer  

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 11 - 

 

 

Exhibit 2.1B

 

AMENDED AND RESTATED PROMISSORY NOTE

 

$3,000,000.00  Originally dated    December 20, 2016    Amended and restated as
of    December ___, 2019

 

For value received, RANOR, INC., a Delaware corporation (the "Borrower"),
promises to pay to the order of Berkshire Bank ("Bank"), successor by merger to
Commerce Bank & Trust Company, at the principal office of Bank at 24 North
Street, Pittsfield, Massachusetts 01201, or at such other place as the holder
hereof shall designate, the lesser of: (a) the principal sum of Three Million US
Dollars (US $3,000,000.00), or (b) the aggregate unpaid principal balance of all
Revolver Advances made by Bank to Borrower pursuant to the Loan Agreement, dated
as of December 20, 2016, as amended by the First Modification to Loan Agreement
dated June 6, 2018, as further amended by the Second Modification to Loan
Agreement and First Modification and Allonge to Promissory Note dated December
19, 2018 and as further amended by the Third Modification to Loan Agreement
dated as of even date herewith, and any extensions, renewals and modifications
thereof and any substitutions therefor (the "Loan Agreement"), by and between
the Borrower and Bank. All capitalized terms used in this Note shall, unless
otherwise defined herein, have the same meanings given to such terms in the Loan
Agreement. This Note is the Revolver Note referred to in the Loan Agreement.

 

The Borrower shall pay interest only on unpaid balances hereunder until paid in
full, payable monthly in arrears on the 20th day of each calendar month,
commencing January 20, 2017. The aggregate unpaid principal balance of this Note
shall be paid, plus any accrued and unpaid interest, on December 20, 2020.
Interest on the unpaid principal balance hereof from time to time outstanding
shall be a fluctuating rate equal to, at the election of the Borrower, either
(i) the Adjusted LIBOR Rate (or the alternate rate of interest determined in
accordance with Section 2.7(b) of the Loan Agreement) for successive LIBOR
Interest Periods, or (ii) the Adjusted Prime Rate, which fluctuating rate will
change when the Prime Rate changes. The Borrower may elect to have the interest
rate converted to the Adjusted LIBOR Rate (or the alternate rate of interest
determined in accordance with Section 2.7(b) of the Loan Agreement) or to the
Adjusted Prime Rate, as applicable, at any time during the term of this Note
upon notice to the Bank at least two (2) Business Days prior to the end of the
existing LIBOR Interest Period, if the Adjusted LIBOR Rate is in effect, or at
least two (2) Business Days prior to the end of the month if any other interest
rate is in effect hereunder. All defined terms used herein and not expressly
defined herein and shall have the meanings ascribed to them in the Loan
Agreement.

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 12 - 

 

 

Borrower shall pay to Bank a late charge in the amount of five (5%) percent of
each payment due hereunder (other than the balloon payment due at maturity)
which is more than ten (10) days in arrears to offset the additional expenses
involved in processing delinquent payments. In addition, from and after the date
on which this Note becomes, or at Bank’s option, could become due and payable
(whether accelerated or not), at maturity, upon default or otherwise, interest
shall accrue and shall be immediately due and payable at a rate (the “Default
Rate”) which is five percent (5%) per annum greater than the interest rate
otherwise in effect hereunder, but in no event higher than the maximum interest
rate permitted by law.

 

This Note shall, at the option of the holder, become immediately due and payable
without notice or demand upon demand or, at the election of the Bank, the
occurrence and during the continuance of any Event of Default under the Loan
Agreement.

 

Any deposits or other sums at any time credited by or due from the holder to the
maker of this Note, and any securities or other property of such maker at any
time in the possession of the holder may at all times be held and treated as
collateral for the payment of this Note and the payment and performance of any
and all other obligations of the maker under this Note.

 

No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or any other right hereunder, and a
waiver of any such right on one occasion shall not be construed as a bar to or
waiver of any such right on any future occasion.

 

This Note is secured by any and all collateral at any time given to the Bank to
secure this Note.

 

Every maker, endorser, and guarantor hereof agrees, jointly and severally, to
pay on demand all costs and expenses (including legal costs and reasonable
attorneys' fees) reasonably incurred or paid by the holder in enforcing this
Note after default. This Note shall be governed by the laws of the Commonwealth
of Massachusetts, and shall take effect as an instrument under seal.

 

THE PARTIES HERETO IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY CLAIM. THE BORROWER AND THE BANK HEREBY
IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT TO TRIAL BY JURY AND AGREE THAT
NEITHER, INCLUDING ANY ASSIGNEE OR SUCCESSOR, SHALL SEEK A JURY TRIAL IN ANY
LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON,
OR ARISING OUT OF, THIS AGREEMENT, THE NOTE, AND OTHER RELATED AGREEMENTS, OR
THE DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG THE PARTIES, OR ANY OF THEM.
NEITHER THE BORROWER, NOR BANK WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN
WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY
DISCUSSED BY THE PARTIES AND THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.
NEITHER THE UNDERSIGNED NOR BANK HAS IN ANY WAY AGREED WITH OR REPRESENTED TO
THE OTHER THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THIS AGREEMENT.

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 13 - 

 

 

The Borrower irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the courts of the Commonwealth of
Massachusetts, without regard to its conflict of law rules, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Note, the Loan Agreement, or any other documents executed in connection
herewith (the “Loan Documents”), or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Massachusetts sitting State court or, to the fullest extent
permitted by applicable law, in any Federal court sitting therein. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Bank may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

Borrower hereto irrevocably consent to service of process in the manner provided
for notices in Section 11 of the Loan Agreement. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

 

The Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Note or any other Loan Document in any court in the Commonwealth of
Massachusetts. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 14 - 

 

 

In case any one or more provisions of this Agreement shall be found by a court
or other tribunal of competent jurisdiction to be invalid or unenforceable for
any reason or in any respect or circumstance, such invalidity or
unenforceability shall not limit or impair the validity or enforcement of any
other provision hereof or affect the validity or enforcement of the provisions
of this Note under any other circumstances.

 

This Note and all other Loan Documents (i) represent the sum of the
understandings and agreements between the Bank and the Borrower concerning the
extension of credit under this Note, (ii) replace any prior oral or written
agreements between the Bank and Borrower concerning the extension of credit
under this Note, and (iii) are intended by the Bank and the Borrower as the
final, complete and exclusive statement of the terms agreed to by them. Any
conflict between any of the terms of the Commitment Letter and this Note or any
of the Loan Documents shall be governed by the terms of this Note and the Loan
Documents. No waiver of compliance with any of the terms and conditions of this
Note or the Loan Documents shall be effective unless in writing signed by the
Bank. No failure or delay on the part of the Bank in the exercise of any power,
right, or privilege hereunder or under or any other Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right, or privilege preclude other or further exercise thereof or of any other
right, power, or privilege. All rights and remedies existing under this Note any
other Loan Document are cumulative to, and not exclusive of, any rights or
remedies otherwise available. The Bank retains all rights hereunder
notwithstanding any course of conduct to the contrary.

 

The Borrower agrees, to pay on demand all reasonable and documented costs and
expenses of the Bank in connection with the preparation, administration, and
enforcement of this Note and the Loan Documents and any other agreement or
instruments executed in connection therewith, and any waiver or amendment of any
provision hereof or thereof, any “workout” or restructuring under this Note
including, without limitation, and reasonable attorney’s fees. The Borrower
agrees to indemnify the Bank from and hold them harmless against any taxes,
charges, fees and costs which the Bank, in its sole discretion; undertake to pay
on behalf of Borrower. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank shall be entitled to recover costs and reasonable
attorneys’ fees incurred by such party in the preservation, protection, or
enforcement of any rights of the Bank in such a case. The obligations of the
Borrower hereunder shall survive payment of this Note and assignment of any
rights hereunder.

 

Borrower waives presentment, demand, notice, protest, notice of acceptance of
the Loan Agreement, notice of any loan made, credit or other extensions granted,
collateral received or delivered or any other action taken in reliance hereon,
all demands and notices in connection with the delivery, acceptance,
performance, default, or enforcement of this Note or other evidence of
indebtedness and all other demands and notice of any description, except for any
notices to be provided to Borrower pursuant to the terms of this Note and/or the
other Loan Documents. With respect to both the obligations and the collateral,
Borrower assents to any extension or postponement of the time of payment or any
other forgiveness or indulgence, to any substitution, exchange or release of
collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Bank may deem advisable.

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 15 - 

 

 

The Borrower shall, indemnify the Bank (and any sub-agent thereof), and each
“Related Party” of any of the foregoing Persons (each such Person being called
an “Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, penalties, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all reasonable fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Note, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions, (ii) the loan evidenced hereby or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or release of hazardous materials on or from any property owned or operated by
the Borrower or any of its subsidiaries, or any liability under environmental
law related in any way to Borrower or any of its subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by Borrower, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

To the fullest extent permitted by applicable law, the Borrower shall not
assert, and Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions, any Loan or the use of the
proceeds thereof. No Indemnitee referred to above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated herein, except to the
extent that such damages resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.



- 16 - 

 

 

Borrower hereby grants to the Bank a continuing lien, security interest, and
right of setoff as security for all of its liabilities and obligations to the
Bank under the loan evidenced hereby and the Loan Documents, whether now
existing or hereafter arising, upon and against all the deposits, credits,
collateral and property of the Borrower (other than payroll accounts, and
clients’ trust and other fiduciary accounts or escrows) now or hereafter in the
possession, custody, or control of, or in transit to, the Bank. Upon demand, or
upon the occurrence and during the continuance of a Default or an Event of
Default or upon receipt by the Bank of any legal process, including summons to
trustee, relating to any material deposits, credits, collateral or property of
the Borrower, in the possession, custody or control of, or in transit to, the
Bank, without further demand or notice (any such notice being expressly waived
by Borrower), the Bank may set off the same or any part thereof and pay over
such sums to the Bank to be applied to any liability or obligation of Borrower,
even though unmatured and regardless of the adequacy of any other collateral
securing the Loan evidenced hereby. TO THE EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS PRIOR TO EXERCISING THEIR RIGHT OF SET
OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER,
ARE HEREBY VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVED.

 

This Amended and Restated Promissory Note amends, restates, supersedes and
replaces in its entirety that certain Promissory Note made by Borrower in favor
of Bank dated December 20, 2016, as amended by the First Modification to Loan
Agreement and First Modification and Allonge to Promissory Note dated December
19, 2018.

 

(signature page to follow)

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.





- 17 - 

 

 

Executed as a document under seal as of the date first written above.

 

 

  RANOR, INC.               By:       Name: Thomas Sammons     Title: Vice
President, Finance

 



 

Address:

 

1 Bella Drive

Westminster, MA 01473

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.





- 18 - 

 





 

SCHEDULE I

 

Eligible Equipment

 

Third Modification to Loan Agreement
Berkshire Bank/Ranor, Inc.





- 19 - 

